DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “wide” in line 2 of claim 8; “narrow” in line 3 of claim 8 and “precision” in line 1 of claim 17 are all indefinite since these recitations constitute relative terminology and it is unclear as to exactly what is supposed to constitute “wide” in line 2 of claim 8; “narrow” in line 3 of claim 8 and “precision” in line 1 of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordick US 2017/0273235 A1.
With respect to claims 1 and 11, Kordick US 2017/0273235 A1 discloses an agricultural implement adapted to be moved over soil and distribute fertilizer (the disclosure in paragraphs [0050] and [0095], the last line thereof) to a plurality of rows, the agricultural implement comprising: 
a fertilizer container (see the disclosure in paragraphs [0050] and [0095], the last line thereof);
a plurality of fertilizer metering units each configured to distribute fertilizer to one of the plurality of rows and including (i) a housing having an inlet configured to receive fertilizer from the fertilizer container and an outlet, and (ii) a metering device positioned in the housing and configured to rotate to move fertilizer through the outlet of the fertilizer metering unit (see the disclosure in paragraph [0063]); and 
a plurality of motors (20A-F) each drivingly coupled to and configured to rotate at least one metering device (see the disclosure paragraph [0064]).
	As to claim 11, a plurality of drive shafts 21 are necessarily present for each motor 20A-20F, and a drive shaft 25 is indirectly linked to metering units.

With respect to claims 3, 5-7 and 12, see the disclosure in paragraph [0087] of Kordick US 2017/0273235 A1.
As to claims 4 and 16, see the disclosure in paragraphs [0087] and [0096] of Kordick US 2017/0273235 A1.
With respect to claim 10, see hoses 16 of Kordick US 2017/0273235 A1.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chahley et al. US 2016/0120107 A1.
With respect to claim 17, Chahley et al. US 2016/0120107 A1 disclose a method for precision-controlling a plurality of fertilizer metering units adapted for use in an agricultural implement (see the disclosure in paragraphs [0002] and [0003]), the method comprising: 
positioning a plurality of fertilizer receptacles to receive fertilizer output from a plurality of fertilizer metering units (see the disclosure in paragraph [0021]);
providing fertilizer to the plurality of fertilizer metering units, wherein each fertilizer metering unit includes at least one fertilizer metering unit configured to distribute fertilizer to a single row of a field as the agricultural implement traverses the field (see the disclosure in paragraph [0019]);
operating a plurality of motors at a common speed to drive rotation of metering devices that are each included in a fertilizer metering unit and coupled to a motor of the plurality of motors (see the disclosure in paragraphs [0020]-[0021]);

assigning each fertilizer metering unit of the plurality of fertilizer metering units a calibration factor based on the mass of fertilizer received in the corresponding fertilizer receptacle (see the disclosure in paragraph [0021]).
Regarding claims 18 and 19, see the disclosure in paragraph [0021] of Chahley et al. US 2016/0120107 A1.
As to claim 20, see the disclosure in paragraph [0044] of Chahley et al. US 2016/0120107 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kordick US 2017/0273235 A1 alone.
Kordick US 2017/0273235 A1 discloses a plurality of fertilizer metering units each configured to distribute fertilizer to one of the plurality of rows and including (i) a housing 
Claims 13 and 14 distinguish over Kordick US 2017/0273235 A1 in requiring (1) a ratio of the number of fertilizer metering units included in the plurality of fertilizer metering units to the number of motors included in the plurality of motors is no greater than 5:1 (as required in claim 13) and (2) a ratio of the number of fertilizer metering units included in the plurality of fertilizer metering units to the number of motors included in the plurality of motors is no greater than 4:1 (as required in claim 14).
However, the specific selection of a ratio of the number of fertilizer metering units included in the plurality of fertilizer metering units to the number of motors included in the plurality of motors merely represents an obvious selection of engineering design choice for optimum fertilizer metering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific ratios set forth supra for the reasoning set forth supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Friggstad US 2014/0130724 A1 discloses an air cart metering system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



August 2, 2021